DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3, 5-8, 12-14, 18, 19, 23-25, 27-31, 35-37 and 41-43 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-26 of prior U.S. Patent No. 10, 887,913 as shown in the table below.  This is a statutory double patenting rejection.
Present Application Claim No.
USPN 10,887,913 Claim No.
1
1
2
2
3
3
5
5
6
6
7
7
8
4
12
14
13
15
14
16
18
18
19
17
23
19
24
24
25
25
27
20
28
21
29
22
30
23
31
26
35
8
36
9
37
10
41
11
42
12
43
13

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sambhwani et al. (USPN 8,942,209) teaches establishing communication with wireless network by using an anchor carrier and a secondary carrier for each of uplink and downlink.  A primary active set comprising a list of cells in wireless network that meet preset criteria, corresponding to anchor carrier is maintained.  A secondary active set comprising list of cells in wireless network that meet preset criteria, corresponding to secondary carrier is maintained.  A notification of not to utilize the secondary carrier or secondary active set after a handover to a target cell, is received.
Luo et al. (USPN 8,917,614) teaches receiving an aggregate downlink resource allocation, where the aggregate downlink resource allocation comprises multiple scheduled resources for a user equipment e.g. cellular telephone, based on the aggregate downlink resource allocation.  A transmission e.g. joint transmission, is received from multiple cells in a cooperating set of cells, where reception of a portion of the transmission from one of the cells in the cooperating set is fewer than that of the scheduled resources, and the set of cells comprises a subset of a coordinated multi-point measurement set.
Marinier et al. (USPN 8,861,461) teaches generating uplink control information (UCI) pertaining to a radio access technology (RAT).  A part of the UCI is sent via a feedback channel on a component carrier of another RAT.  A type of UCI to be transmitted for each serving cell of RATs is determined.  UCI bits are generated for each serving cell of the RATs.  The UCI bits are ordered in accordance with a predetermined ordering rule.  The ordered UCI bits are encoded.  The encoded UCI bits are transmitted to the component carrier of the RATs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/         Primary Examiner, Art Unit 2464